Citation Nr: 1829287	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  17-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from April 2010 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As will be discussed below, the Veteran's initial claim in this case denied him service connection of PTSD.  The Veteran then requested to reopen a claim for PTSD in June 2015.  However, the United States Court of Appeals for Veterans Claims has held that in considering a claim for service connection of a psychiatric disability, VA must not adjudicate only the disability identified by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Rather, VA must consider all psychological disabilities reasonably raised by the record, relative to the claimant's description of the disorder.  As such, the Veteran's claim for service connection has been characterized as relating to an acquired psychiatric disorder.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a December 2013 decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal this decision, nor was additional evidence received within a year of this decision.

2.  The evidence added to the record since the December 2013 RO decision was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The December 2013 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 U.S.C. § 20.1103 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R.
§ 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen his previously denied service connection claim for PTSD.  For the following reasons, the Board finds that reopening is warranted.

Service connection for PTSD was previously denied in a December 2013 rating decision because the Veteran did not attend his VA examination and did not show good cause for failure to do so.  Therefore, the AOJ did not have the medical evidence to support his claim.  The Veteran was notified of the December 2013 rating decision and of his appellate rights by letter dated December 5, 2013.  The Veteran did not submit a notice of disagreement or initiate an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for perfecting an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, the "effective date will be as though the former decision had not been rendered").  Accordingly, the December 2013 rating decision is final.  See 38 U.S.C. § 7105(c); 38 U.S.C. § 20.1103.

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In his June 2015 statement, the Veteran detailed the psychological symptomatology he experienced during his active service and the circumstances of what he believes triggered those symptoms.  Furthermore, he provided additional information in his December 2016 affidavit.  At the time of the December 2013 rating decision, the Veteran's statements were not of record.  Thus, the new evidence is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate service connection, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.356(a).  As noted above, the credibility of the evidence is also presumed.  Therefore, the claim is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to this extent only, the claim is granted.

REMAND

Although the Board regrets the delay, the Board must remand these claims to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

As noted in the Introduction, the Board has broadened the Veteran's claim in order to encompass any possible psychiatric diagnosis that may be related to his active service.  

For numerous reasons, this now expanded claim must be remanded.  

First, though the Veteran has consistently maintained that he suffers from a psychiatric disorder related to an in-service accident, the Veteran also contends that he suffers from PTSD as a result of an in-service personal assault.  VA has special processing rules for such claims, including the provision of additional notification.  The Veteran must be provided with such notification on remand.  

Next, though the Veteran has undergone two VA examinations, neither is adequate for rating purposes.  Though each determined that the Veteran currently suffers from a psychiatric disorder, neither provided an adequate rationale as to why such a disorder is not related to the Veteran's active service.  Thus, on remand, a new examination and opinion is required.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper notice for how claims for service connection for PTSD based on an in-service personal assault may be substantiated.  

Following the provision of this information, conduct any necessary follow-up, to include stressor verification.  

2.  Schedule the Veteran for a VA examination before an appropriate examiner to determine the nature and possible relationship to service of any identified psychiatric disorders.  A copy of the claims file must be provided to the examiner prior to his or her examination.

After reviewing the claims file and conducting the examination, the examiner is to answer the following questions:

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?  

b)  If a psychiatric disorder other than PTSD is identified, then is it at least as likely as not that this disorder is related to or had its onset during the Veteran's active service?  

c)  If the examiner diagnoses the Veteran as suffering from PTSD, then is this diagnosis related to any identified in-service stressors, to include the Veteran's claimed fire extinguisher accident or in-service personal assault?

A complete rationale must accompany all provided opinions.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


